Dismiss and Opinion Filed July 31, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00590-CV

                         HOLLYE G. MUHAMMAD, Appellant
                                      V.
                     BAC HOME LOANS SERVICING, L.P., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10538

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By notice dated April 30, 2013, the Court directed appellant to pay the $175 filing fee for

the appeal within ten days. We warned appellant that failure to do so would result in dismissal of

the appeal. See TEX. R. APP. P. 42.3(c). To date, appellant has not paid the filing fee, provided

documentation showing she is entitled to proceed without payment of the fee, or communicated

with the Court regarding the appeal. Accordingly, we dismiss the appeal.




                                                   /Carolyn Wright/
130590F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

HOLLYE G. MUHAMMAD, Appellant                     On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-00590-CV        V.                      Trial Court Cause No. DC-11-10538.
                                                  Opinion delivered by Chief Justice Wright,
BAC HOME LOANS SERVICING, L.P.,                   Justices Lang-Miers and Lewis participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee BAC Home Loans Servicing, L.P. recover its costs of this appeal, if any,
from appellant Hollye G. Muhammad.


Judgment entered July 31, 2013




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE